As filed with the Securities and Exchange Commission on , 2010 Registration No. 333- SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 TRIM HOLDING GROUP (Exact name of Registrant as specified in its charter) Nevada 3990 20-0937461 (State or other jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code) (I.R.S. Employer Identification No.) TRIM HOLDING GROUP 300 Center Ave. Suite 202 Bay City, MI 48708 Tel: (989) 509-5954 (Address and telephone number of principal executive offices and principal place of business) National Registered Agents, Inc. of NV 1000 East Williams St. Suite 204 Carson City, NV 89701 Tel: (800) 562-6429 (Name, address, including zip code, and telephone number, including area code, of agent for service) Copies to: H. Grady Thrasher, Esq.
